         Case 1:19-cr-00789-PGG Document 328 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
                                                                     ORDER
                     – v.–
                                                                19 Cr. 789 (PGG)
CHRISTINA GARCIA,

                             Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Christina Garcia’s conditions of release are modified to permit her to

relocate to, and reside in, the Middle District of Florida at the home of her parents, Carmen and

Gilbert Garcia, located at 12118 Kendra Court, Orlando, Florida.

               The Pretrial Services Office is directed to transfer Defendant Garcia’s supervision

from the District of New Jersey to the Middle District of Florida.

Dated: New York, New York
       December 14, 2020
                                             SO ORDERED.


                                             _________________________________
                                             Paul G. Gardephe
                                             United States District Judge
